142 F.3d 446
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Manuel GUERRA GAMBOA, Defendant-Appellant.
No. 97-50318.D.C. Nos. CR-92-1204-LCN CV-97-462-LCN.
United States Court of Appeals, Ninth Circuit.
Decided April 29, 1998.Submitted April 20, 1998.**

Appeal from the United States District Court for the Southern District of California, Leland C. Nielsen, District Judge, Presiding.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Manuel Guerra Gamboa appeals pro se the district court's denial of his motion to modify sentence pursuant to 28 U.S.C. § 3582(c)(2).  Gamboa contends the district court abused its discretion in denying his motion to modify sentence by not stating the reasons for the denial and whether the district court considered the factors outlined in 28 U.S.C. § 3553(a).  We do not have jurisdiction to review the district court's discretionary decision, and we dismiss the appeal.  See United States v. Lowe, No. 96-50397, slip op. 1489, 1496 (9th Cir.  Feb. 18, 1998) (18 U.S.C. § 3742 "does not authorize an appeal that challenges a district court's discretionary decision not to reduce a sentence under § [3582(c)(2) ]").


3
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir.R. 36-3